EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Knors on 03/03/2022.


Additional reasons for Examiner’s Amendment:
 	Claims 1, 14 have been amended to be consistent with the “first pressure sensitive adhesive layer” recited earlier in the claim.
	Claim 23, 26 have been amended to be consistent with the “laminating pressure sensitive adhesive layer” recited earlier in the parent claim.
 	The specification has been amended to reflect the current status of the parent applications.




The application has been amended as follows: 

In claim 1,
	line 4, after “adjacent the first”, --pressure sensitive-- has been inserted;
	line 5, after “polymeric film backing”, the period has been replaced by the following:
-- ; wherein the first pressure sensitive adhesive layer and the second pressure sensitive adhesive layer comprise the same adhesive. --.

In claim 14,
	line 9, after “adjacent the first”, --pressure sensitive-- has been inserted;
	line 10, after “polymeric film backing”, the period has been replaced by the following:
-- ; wherein the first pressure sensitive adhesive layer and the second pressure sensitive adhesive layer comprise the same adhesive. --.

In claim 23,
	line 6, after “adjacent the laminating”, --pressure sensitive-- has been inserted;
	line 7, after “layer”, the period has been replaced by the following:
-- ; wherein the laminating pressure sensitive adhesive layer and the topcoat pressure sensitive adhesive layer comprise the same adhesive. --.


In claim 26,
	line 1, after “the laminating”, --pressure sensitive-- has been inserted;
 	line 2-3, “is a pressure sensitive adhesive” has been replaced in its entirety by the following:
-- and the topcoat pressure sensitive adhesive layer comprise adhesive --.


 Claims 27-30 have been cancelled.	

In the specification, page 1, 
 	paragraph [0001], line 4, after “September 21, 2007,”, --abandoned, -- has been inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest the recited first fiber-reinforced adhesive tape comprising: a polymeric film backing; a layer of corrosion-resistant fiber directly contacting the polymer film backing; a first pressure sensitive adhesive (PSA) layer directly contacting the layer of corrosion-resistant fiber and bonding the corrosion-resistant fiber directly to the polymeric film backing; a second PSA layer directly contacting the first PSA layer; wherein the first PSA layer and second PSA layer contain the same adhesive (claim 1); or a tubular underwater member wrapped with the recited first fiber-reinforced adhesive tape (claim 14).
 	The prior art of record fails to disclose or suggest the recited second fiber-reinforced adhesive tape comprising: a polymeric film backing; a layer of corrosion-resistant fiber directly contacting the polymer film backing; a first laminating pressure sensitive adhesive (PSA) layer directly contacting the layer of corrosion-resistant fiber; a second topcoat PSA layer directly contacting the first laminating PSA layer; wherein the first laminating PSA layer and second topcoat PSA layer contain the same adhesive (claim 23).
	KORPMAN (US 4,431,598) and GOBRAN (US 4,260,659) fails to disclose fiber-reinforced adhesive tapes comprising fiber reinforcement bonded in direct contact with the tape backing and comprising two directly contacting PSA layers containing the same adhesive.
	TYNAN, JR ET AL (US 5,942,299) fail to disclose fiber-reinforced adhesive tapes comprising two directly contacting PSA layers containing the same adhesive.

 	MELLOTT (US 2003/0074878) and MELLOTT ET AL (US 6,789,380) and ANDERSEN ET AL (US 6,641,330) and WO 98/26921 and GB 8485254 fail to disclose the recited fiber-reinforced adhesive tapes comprising fiber reinforcement bonded in direct contact with the tape backing and two directly contacting PSA layers which contain the same adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787